Citation Nr: 0017758	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for osteoarthritis of 
the hands.  

2. Entitlement to service connection for a conversion 
reaction, with depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

It is noted that the veteran has submitted a notice of 
disagreement with a decision of the RO that discontinued 
pension benefits.  The RO has furnished the veteran with a 
statement of the case.  It would be improper to remand this 
issue because the RO has completed its responsibility in the 
processing of these issues by sending the veteran a statement 
of the case.  38 U.S.C.A. 7105 (West 1991).  If the veteran 
wishes these issues to be considered by the Board, he must 
file a substantive appeal.  The Board does not have 
jurisdiction unless a timely substantive appeal is filed.  It 
would be inappropriate for the Board to assume that the 
veteran will appeal, or that he will appeal all issues or 
that the appeals would be timely or adequate.  38 C.F.R. 
§§ 20.202, 20.203, 20.302 (1999).  It would be completely 
inappropriate for the Board to speculate as to the facts or 
arguments he might present in support of his claim.  It is 
also possible for the veteran to submit additional evidence.  
38 C.F.R. § 20.1304 (1999).  It would be inappropriate for 
the Board to interfere with the appeal process by addressing 
these issues at this time.  

Therefore, this issue is not before the Board.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  The final step required for Board jurisdiction 
has not been satisfied.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  

If the veteran wishes the Board to consider these issues, the 
veteran must file a timely and adequate substantive appeal.  


FINDINGS OF FACT

1. There has been no establishment of an etiologic nexus 
between currently demonstrated osteoarthritis of the hands 
and service, or to medication used to treat a service 
connected disability.

2. There has been no establishment of an etiologic nexus 
between currently demonstrated conversion reaction, with 
depression, and service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for osteoarthritis of 
the hands.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a conversion 
reaction, with depression.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including osteoarthritis, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

I.  Osteoarthritis

The veteran's main contention is that the osteoarthritis of 
the hands developed as a direct result of medication that he 
took for his service connected asthma and allergic rhinitis 
conditions.  It is noted that service connection is in effect 
for bronchial asthma and allergic vasomotor rhinitis, both 
evaluated as noncompensable.  

Review of the service medical records fails to show that the 
veteran manifested arthritis of the hands during service.  
Medical records of treatment following service include 
records from a period of hospitalization at LaPorte Hospital 
in December 1970; treatment records, dated in January 1974, 
from Charter Glade Behavior Health System; outpatient 
treatment records, dated from September 1988 to November 
1993, of Lou D. Mauney, D.O.; outpatient treatment records, 
dated from November 1988 to February 1989, of John F. Prater, 
D.O.; VA outpatient treatment records, dated from January 
1997 to March 1998; and reports of VA compensation 
examinations, dated in January 1947, January 1997, and April 
1998.  Arthritis is first demonstrated of record in September 
1988, although the January 1947 VA examination did note that 
the veteran had enlarged joints of the fingers, there was no 
diagnosis of arthritis.  There is no medical evidence of 
record of causality between incidents of service and the 
development of arthritis.  

As arthritis is not shown during service or manifested to a 
compensable degree within one year of the veteran's discharge 
from active duty, service connection on a direct or a 
presumptive basis is not warranted.  The veteran's main 
contention is that his arthritis developed as a result of 
medication he was prescribed to treat his service-connected 
asthma and rhinitis conditions. The veteran and his wife gave 
sworn testimony to this effect at a hearing in March 1998.  
However, it is noted that they are laypersons, and, as such, 
not competent to give an opinion requiring medical knowledge 
such as involved in making diagnoses or explaining the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The matter was addressed by a VA physician in 
April 1998.  At that time, he indicated that the etiology of 
the arthritis was just degenerative changes with advancing 
age.  It was unlikely that any of the medications taken by the 
veteran for his asthma and allergic rhinitis had any 
relationship to the arthritis of the hands.  

It should be emphasized that to be deemed well grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As no supportive 
evidence has been submitted, the claim is not plausible and 
must be denied.  

II.  Conversion Disorder, With Depression

The Board has reviewed the extensive evidence of record, 
including the service medical records, private treatment 
records of LaPorte Hospital, Charter Glades medical facility, 
outpatient treatment records of Drs. Prater and Mauney, VA 
outpatient treatment records and VA compensation 
examinations.  There is no indication that the veteran 
manifested a conversion disorder, with depression, while he 
was on active duty and no competent medical opinion that 
establishes a nexus between service and the development of 
this disorder.  

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  As the only evidence indicating that a link 
exists is the testimony adduced at the formal hearing in March 
1998, he has not done so, and the claim is not plausible and 
must be denied.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  


ORDER

The claims for service connection for osteoarthritis of the 
hands and for a conversion reaction, with depression, are 
denied.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 

